Citation Nr: 0426260	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico




THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  

This matter comes to the Board of Veteran's Appeals (Board) 
from a March 2002 rating decision in which the RO denied 
entitlement to an effective date earlier than July 20, 1998, 
for an award of TDIU.  

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  



FINDINGS OF FACT

1.  The veteran's formal claim of entitlement to a TDIU was 
received by the RO on July 20, 1998.  

2.  The report of a VA psychiatric examination conducted on 
May 7, 1998, could be reasonably inferred to be an informal 
claim for TDIU.  

2.  It is not factually ascertainable that the veteran became 
unable to secure or maintain substantially gainful employment 
within the one-year period prior to May 7, 1998, which is the 
date of the informal claim for a TDIU.  



CONCLUSION OF LAW

The criteria for an earlier effective date of May 7, 1998, 
for the assignment of a TDIU, has been met.  38 U.S.C.A. §§ 
5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The VCAA and implementing regulations contains a number of 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  The Board 
has carefully reviewed the claims file, to ascertain whether 
remand to the RO or other development is necessary in order 
to assure compliance with this legislation.  

Unlike many questions subject to appellate review, the issue 
of whether the appellant is entitled to an earlier effective 
date for an award of a TDIU, by its very nature, has an 
extremely narrow focus.  The RO, in the September 2003 SOC, 
set forth the law and facts in a fashion that clearly and 
adequately explained the basis for its decision.  

The RO also set forth the responsibilities of the veteran in 
identifying and submitting evidence in support of his claim, 
and the responsibilities of VA in assisting the veteran in 
the development of his claim.  He has not submitted or made 
reference to any additional records which would tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.  

Accordingly, the Board finds that VA has satisfied the 
requirements of the VCAA to the extent necessary in this 
case.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  

The Board further finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual Background

The record reflects that, in February 1991, the veteran filed 
a formal claim of entitlement to service connection for a 
number of disabilities, including a skin disorder and PTSD.  

In a December 1991 rating decision, the RO denied service 
connection for PTSD.  The RO also granted service connection 
for tinea corporis and onychomycosis of the fingernails and 
toenails, and assigned a 10 percent evaluation, effective on 
February 26, 1991.  

Thereafter, in February 1992, the veteran requested a letter 
of preference for civil service employment from the RO.  

In July 1993, the veteran filed a claim for an increased 
rating for his service-connected skin disorder.  This claim 
was denied by the RO in a June 1994 rating decision.  The 
veteran subsequently appealed that decision.  

During a personal hearing conducted in November 1996, the 
veteran indicated that he had been a "successful electrical 
contractor in California," but that his skin condition had 
eventually become so bad as to make it difficult for him to 
wear clothes.  He stated that he was no longer able to pursue 
his business so he went to work at the Post Office where he 
was still employed.  

In a VA clinical note dated in January 1997, it was noted 
that the veteran was employed at the Post Office in 
electronics maintenance and also had his own successful 
business.  

During a VA psychiatric examination conducted in May 1997, 
the veteran indicated that he had been working for the U.S. 
Postal Service for six years.  He reported that he loved his 
job, but felt stressed out going to work.  He stated that he 
had previously been self employed as an electrical contractor 
for 23 years, but was forced to stop that work because of 
hostility he was feeling towards his customers and an 
inability to motivate himself.  The examiner noted a 
diagnosis of PTSD.  

In June 1997, the veteran submitted a letter from his 
supervisor at the Post Office in which it was noted that he 
has had to leave work early on several occasions due to his 
skin condition.  Attached to this letter were several PS 
Forms 3971, Request for or Notification of Absence, showing 
that he had left work early numerous times between January 
1997 and June 1997 due to his skin condition.  

In a July 1997 rating decision, the RO granted service for 
PTSD and assigned a 30 percent evaluation, effective on 
January 8, 1997.  Thus, the veteran then had a combined 
evaluation of 40 percent, effective January 8, 1997.  That 
decision was not appealed.  

In a March 1998 decision, the Board denied claims of service 
connection for a back injury and for liver impairment.  The 
Board also granted an increased evaluation of 30 percent for 
the service-connected tinea corporis and onychomycosis.  

In an April 1998 rating decision, the RO implemented the 
Board's decision by granting a 30 percent evaluation for the 
veteran's skin disorder, effective on July 30, 1993.  Thus, 
the veteran's combined disability rating was increased to 30 
percent, effective from July 30, 1993, and 50 percent, 
effective on January 8, 1997.  

Thereafter, in May 1998, the veteran submitted an informal 
claim for an increased evaluation for his service-connected 
disabilities.  He also indicated that he wished to reopen his 
claim of service connection for a back disability.  

The veteran then submitted a form that was completed by his 
private physician, Dr. M.K. for the Department of Labor in 
January 1998 in which it was noted that the veteran had 
injured his back in September 1997 and was undergoing 
physical therapy as a result.  

Also submitted was an April 1998 letter in which Dr. M.K. 
indicated that she believed that the veteran had initially 
experienced back problems in service, which had predisposed 
him to intermittent recurring problems.  She also noted that 
the veteran was currently employed with the US Postal Service 
and had resumed his usual duties.  

On May 7, 1998, the veteran underwent a VA psychiatric 
examination in which it was noted that his PTSD was causing 
severe symptoms that impaired his ability to work.  The 
examiner further concluded that, although the veteran was 
still employed with the Post Office, the veteran seemed 
unable to perform his job appropriately.  

In a June 1998 rating decision, the RO awarded service 
connection for degenerative changes of the lumbar spine and 
assigned a 20 percent evaluation, effective on May 5, 1998.  
The RO also granted an increased evaluation of 50 percent for 
the service-connected tinea corporis with onychomycosis, 
effective on May 5, 1998.  Thus, the veteran's combined 
disability rating increased to 70 percent, effective on May 
5, 1998.  

In that decision, the RO also denied an evaluation in excess 
of 30 percent for the veteran's service-connected PTSD.  

On July 20, 1998, the RO received the veteran's formal claim 
of entitlement to a TDIU.  In an attached statement, the 
veteran indicated that he was on sick leave from the Post 
Office and was awaiting permanent retirement due to 
disability.  

Thereafter, in a November 1998 rating decision, the RO 
granted an increased evaluation of 60 percent for the 
veteran's low back disorder, effective on May 5, 1998.  Thus, 
the veteran's combined disability rating increased to 90 
percent, effective on May 5, 1998.  The RO also granted a 
TDIU, effective on July 20, 1998, which was the date of his 
formal claim for a TDIU.  

In March 2003, the veteran filed a claim for an earlier 
effective date for the grant of his 100 percent evaluation.  
He indicated that he felt the effective date for his total 
rating should be 1991.  

During a personal hearing conducted before a Hearing Office 
in July 2003, the veteran indicated that he "was unemployed 
as of 1968 to 1994.  No income whatsoever.  Reportedly, he 
did a little work here and there, but was not able to work 
because of my conditions.  

He subsequently clarified that he did work on occasion, but 
was unable to work for long periods of time between 1968 and 
1994 because of impairment caused by his various 
disabilities.  He also indicated that he had filed a previous 
claim for a TDIU in 1986, and on several occasions in the 
early 1990's.  

In support of his testimony, he submitted a statement from 
the Social Security Administration revealing his annual FICA 
earnings from 1965 to 2000.  This document shows that these 
earnings ranged from .00 in 1994 and 1997, to a maximum 
amount of $27,901.11 in 1998.  He argued that the zero 
amounts in 1994 and 1997 corresponded to periods during which 
he was not working at the Post Office due to his 
disabilities.  

During his hearing, the veteran also submitted two VA Forms 
21-4138, Statements in Support of Claim.  One of these forms 
was dated by the veteran as being completed in January 6, 
1999 and the other as being completed between July 1993 and 
October 1993.  Each of these documents contained language to 
the effect that the veteran was seeking a 100 percent 
evaluation for his disabilities.  The veteran appears to have 
been asserting that these documents were submitted to the RO 
in 1993 and 1999.  

In April 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  During 
this hearing, the veteran testified that he had filed claims 
for a TDIU in 1986, 1990, 1991 and 1992.  In support of this 
contention, the veteran submitted copies of several documents 
that he believed proved that he had filed claims for a TDIU 
prior to 1998.  

One of these documents was a copy of VA Form 10-7131, which 
was sent by the RO in March 1991 to the VA Medical Center 
(MC) in Los Angeles in an effort to request the veteran's 
medical records.  The document submitted by the veteran 
appears to be a copy of the original VA 10-7131 dated in 
March 1991, which was associated with the claims by the RO in 
1991.  These documents appear to be almost identical, except 
that the copy submitted by the veteran contains the word 
"unemployable", and that word does not appear on the 
original form that was associated with the claims file by the 
RO.  

The veteran also submitted copies of another VA Form 10-7131 
dated in September 1997, as well as two VA Forms 21-2507 
dated in September 1999 and July 1991, which were sent by the 
RO to a VAMC on those dates in order to arrange for the 
veteran to undergo physical examinations.  

He also submitted a VA Form 21-2545 dated in October 1991, 
which was also sent by the RO to a VAMC in order to arrange 
for the veteran to undergo a physical examination.  

The Board notes that the originals of each of these documents 
is also associated with the claims folder, and that none of 
the originals contain the words "unemployable" or "unable 
to work".  Those words do appear on the copies that were 
submitted by the veteran during his hearing.  


III.  Analysis

The veteran is seeking an earlier effective date for the 
award of a TDIU.  He essentially contends that, although the 
RO has determined that he filed his initial claim for a TDIU 
in July 1998, he in fact filed several earlier claims for a 
TDIU between 1986 and 1994.  

In support of his contention, the veteran has submitted 
several internally generated documents from the RO, which he 
believes show that he did in fact file a claim for a TDIU 
prior to July 1998.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."  

38 C.F.R. § 3.157 (2003) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2003).  

38 C.F.R. § 3.157(b)(1) specifies that, once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA examination or hospitalization report will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  

Also, the date of receipt of evidence from a private 
physician or layman of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).  

In this case, the credible evidence of record establishes 
that the veteran did not file a formal claim for TDIU until 
July 20, 1998.  The Board has reviewed the record in order to 
determine whether there is any document received from the 
veteran prior to July 20, 1998 that expresses an intent to 
file an informal claim for a TDIU.  

However, although numerous documents were received by the RO 
from the veteran during the period between February 1991 and 
July 1998 in regards to his various pending claims, the Board 
notes that none of these documents contain any language that 
can be interpreted as expressing an intent on the part of the 
veteran to file a claim for a TDIU.  

The Board notes that the only documents of record from the 
veteran that are dated during this period and that suggest 
that the veteran was seeking a TDIU are those that were 
submitted by the veteran during his July 2003 and April 2004 
hearings.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Having reviewed the documents submitted by the veteran during 
his personal hearings in detail, the Board finds them to be 
without credibility.  In this regard, the Board notes that 
the VA Forms 10-7131, the VA Forms 21-2507, and the VA Form 
21-2545 submitted during his April 2004 hearing each include 
the language "unemployable" or "unable to work".  

As noted hereinabove, the original versions of each of these 
documents were associated with the claims folder by the RO at 
the time they were created, and none of these originals 
contain the words "unemployable" or "unable to work".  

Absent the words that appear to have been subsequently added, 
there is nothing in any of these documents to establish that 
the RO believed that the veteran had expressed a desire to 
file a claim for a TDIU at the time these documents were 
created.  

With respect to the two VA Forms 21-4138 that were submitted 
during the July 2003 hearing, the Board notes that, although 
these documents were dated in 1993 and 1999, there is no 
indication in record that any earlier copies of these 
documents were ever received by the RO.  

Therefore, because these documents do not appear to have been 
of record prior to July 1998, the Board notes that they 
cannot be interpreted as having raised any intention on the 
part of the veteran to raise a claim for a TDIU prior to that 
date.  

In view of the foregoing, the Board concludes that there is 
no credible evidence of the veteran having submitted any 
statements expressing an intent to raise a claim for a TDIU 
prior to the submission of his formal claim for a TDIU in 
July 1998.  

The Board notes that VA and private medical records were 
received by the RO prior to July 1998, and the Board has 
considered whether any of these records could be inferred as 
having raised a claim for a TDIU.  

In this regard, the Board notes the report of a May 1998 VA 
psychiatric examination in which it was noted that the 
veteran's PTSD was causing severe symptoms that impaired his 
ability to work.  The examiner further concluded that, 
although the veteran was still employed with the Post Office, 
the veteran seemed unable to perform his job appropriately.  

The Board believes that the May 1998 VA examiner's opinion 
could be accepted under the provisions of 38 C.F.R. § 
3.157(b)(1) as raising a claim of entitlement to a TDIU.  

The Board has considered the fact that Dr. M.K.'s statements 
appear to establish that the veteran was on sick leave for 
several months after he sustained a back injury in September 
1997.  

However, in her April 1998 letter, Dr. M.K. indicated that 
the veteran was only temporarily out of work, and that the 
had he had been able to resume his duties at the Post Office 
following treatment for that injury.  Thus, the Board finds 
that Dr. M.K.'s statements could not be interpreted as 
raising a claim of entitlement to TDIU.  

The Board has reviewed the other medical evidence of record 
prior to the May 7, 1998, report of a VA psychiatric 
examination and finds that there is nothing in these records 
from which an informal claim for TDIU could be inferred.  

Having found that an informal claim can be inferred from May 
7, 1998 report, the Board notes that the only basis on which 
an earlier effective date can be awarded is if it is 
factually ascertainable that the veteran became unable to 
secure or maintain employment prior to May 7, 1998.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

In discussing the unemployability criteria, the Court of 
Appeals for Veterans Claims (Court) has indicated that the 
veteran's ability or inability to engage in substantially 
gainful activity, has to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  

The Board notes that nonmedical, income evidence is relevant 
to a determination of entitlement to an extraschedular 
evaluation.  See, e.g., 38 C.F.R. § 4.16; Faust v. West, 13 
Vet. App. 342 (2000).  

In this case, the veteran has submitted a list of FICA 
earnings from the Social Security Administration, which shows 
that he reported an income of $26,816.55 in 1997 and 
$27,901.11 in 1998.  

The Board notes that these amounts are well above the poverty 
thresholds for one person as established by the U.S. 
Department of Commerce, Bureau of the Census to be $8,183 in 
1997, and $8,316 in 1998, which suggests that the veteran was 
able to secure and maintain substantially gainful employment 
during the one-year period prior to May 1998.  

Furthermore, in the report of a May 1997 VA psychiatric 
examination, it was noted that the veteran reported feeling 
stressed out at work, but that he still loved his job.  

Thereafter, in a June 1997 letter, his supervisor from the 
Post Office indicated that he has had to leave work early on 
several occasions due to his skin disorder, but she did not 
indicate that there were any problems at his job or that 
there was any concern that he could not continue.  

The only other medical evidence of record during that period 
are the statements from Dr. M.K. in which she indicated that 
the veteran was on sick leave for several months after he 
sustained a back injury in September 1997.  

However, in her April 1998 letter, Dr. M.K. indicated that 
the veteran's was only temporarily out of work, and that the 
had he had been able to resume his duties at the Post Office 
following treatment for that injury.  Thus, the Board finds 
that Dr. M.K.'s statements do not establish that he became 
unable to secure or maintain employment at that time.  

Accordingly, the Board concludes that it is not factually 
ascertainable that the veteran became unable to secure or 
maintain employment prior to May 7, 1998.  

In summary, the Board finds that the criteria for an earlier 
effective date of May 7, 1998, and no earlier, for the 
assignment of a TDIU, has been met.  To this extent, the 
benefit sought on appeal is granted.  






ORDER

An earlier effective date of May 7, 1998, for the award of 
TDIU, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



